Name: Commission Regulation (EEC) No 428/81 of 19 February 1981 amending Regulation (EEC) No 3244/80 fixing an additional rate for determining the quantities of alcohol to be delivered for compulsory distillation for the 1980/81 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 2 . 81 Official Journal of the European Communities No L 47/21 COMMISSION REGULATION (EEC) No 428/81 of 19 February 1981 amending Regulation (EEC) No 3244/80 fixing an additional rate for deter ­ mining the quantities of alcohol to be delivered for compulsory distillation for the 1980/81 wine-growing year dance with the provisions of Article 4a ( 1 ) of Regu ­ lation (EEC) No 343/79 shall notify the said agency of his intention not later than 30 June 1981 , at the same time furnishing the proof referred to in Article 4a (2) of the said Regulation . 2 . The product of the distillation shall be deliv ­ ered by the distiller to the intervention agency not later than 31 August 1981 . 3 . The price of the product of distillation deliv ­ ered to the intervention agency shall be 1-65 ECU per % vol of alcohol per hectolitre . 4 . The share of the EAGGF, Guarantee Section , in expenditure incurred by intervention agencies, as referred to in Article 4b ( 1 ) of Regulation (EEC) No 343/79 , shall be 0-58 ECU per % vol of alcohol per hectolitre .' 2 . Article 6 is replaced by the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( ! ), as last amended by Regulation (EEC) No 3456/80 (2), and in particular Article 40 (5) and Article 65 thereof, Whereas Commission Regulation (EEC) No 3244/80 (3 ) fixed the additional rate for determining the quantities of alcohol to be delivered for compul ­ sory distillation during the 1980/ 81 wine-growing year ; Whereas Council Regulation (EEC) No 343/79 of 5 February 1979 laying down general rules governing certain distillation operations in the wine sector (4) was last amended by Regulation (EEC) No 1991 /80 (5 ) ; whereas, in order to take account of the latter amendment, Regulation (EEC) No 3244/80 should be supplemented by fixing the price of the product of the distillation in question where it is deliv ­ ered to the intervention agency and by determining the amount of the contribution from the European Agricultural Guidance and Guarantee Fund , Guarantee Section , to expenditure for which interven ­ tion agencies are responsible pursuant to the criteria laid down in Articles 4a and 4b of Regulation (EEC) No 343/79 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, 'Article 6 HAS ADOPTED THIS REGULATION : Article 1 1 . Distillers shall send to the intervention agency, not later than the 10th day of each month , a list of the quantities of wine distilled during the previous month stating the quantities expressed in pure alcohol and the products obtained, distin ­ guishing between products coming within the first indent of Article 2 (3) of Regulation (EEC) No 343/79 and those coming within the second indent thereof. 2 . Member States shall inform the Commission by telex not later than the 20th day of each month in respect of the previous month , of the following :  the quantity of wines given in approved distilla ­ tion contracts ,  the quantities of wines distilled and the quanti ­ ties , expressed in pure alcohol , of products obtained, distinguishing them as required by paragraph 1 ,  the quantities of products, expressed in pure alcohol , given in the declarations referred to in Article 4a ( 1 ), Regulation (EEC) No 3244/80 is hereby amended as follows : 1 . The following Article is inserted : Article 4a 1 . A distiller who intends to supply to the inter ­ vention agency the product of distillation in accor ­ ( ¢) OJ No L 54, 5 . 3 . 1979 , p . 1 . ( 2 OJ No L 360 , 3 . 12 . 1980, p . 18 . (3 ) OJ No L 341 , 16 . 12 . 1980 , p . 16 . (4 ) OJ No L 54, 5 . 3 . 1979 , p . 64 . 5 OJ No L 195 , 29 . 7 . 1980 , p . 8 . No L 47/22 Official Journal of the European Communities 20 . 2 . 81 Article 2  the quantities of products, expressed in pure alcohol, delivered to the intervention agency. 3 . Member States shall notify to the Commis ­ sion, not later than 31 October 1981 , all cases of distillers who have failed to comply with their obli ­ gations and any measures taken in consequence.' This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 February 1981 . For the Commission Poul DALSAGER Member of the Commission